Case 2:21-cv-00110-SPC-MRM Document 15 Filed 03/22/21 Page 1 of 4 PageID 963




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ROOFING & RECONSTRUCTION
CONTRACTORS OF AMERICA,
LLC (A/A/O SHELDON
JOHNSON),

             Plaintiff,

v.                                               Case No: 2:21-cv-110-SPC-MRM

FEDERAL INSURANCE
COMPANY,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiff Roofing & Reconstruction Contractors of

America, LLC’s Motion to Remand to State Court (Doc. 13) and Defendant

Federal Insurance Company’s Response (Doc. 14).                  The Court denies the

motion.

       This is an insurance dispute arising from Hurricane Irma. Plaintiff filed

the original complaint in state court on February 20, 2020. (Doc. 3). The

Complaint describes Plaintiff as a “Limited Liability Company authorized to




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00110-SPC-MRM Document 15 Filed 03/22/21 Page 2 of 4 PageID 964




do business in the State of Florida and doing business and maintaining offices

and/or agents for the transaction of its customary business in Collier County,

Florida.” (Doc. 3 at 1). Federal Insurance sought information from Plaintiff

about the citizenship of its members. After a prolonged dispute, Plaintiff

provided the information to Federal Insurance on February 4, 2021. (Doc. 14-

6). On February 11, 2021, Federal Insurance removed the case to this court

asserting diversity jurisdiction. (Doc. 1).

      Plaintiff insists removal was untimely because Federal Insurance knew

that the amount in controversy exceeded $75,000 for nearly a year before

removing the case. Even so, Federal Insurance properly removed the action.

      Generally, any civil action brought in a State court of which the federal

district court has “original jurisdiction” may be removed by defendants to

federal court. 28 U.S.C. § 1441(a). The “original jurisdiction” of a federal

district court includes diversity jurisdiction. 28 U.S.C. § 1332(a).   A limited

liability company (“LLC”)—like Plaintiff—is a citizen of every state in which

one of its members is domiciled. Rolling Greens MHP, L.P. v. Comcast SCH

Holdings L.L.C., 374 F.3d 1020 (11th Cir. 2004). Each member of the LLC must

be diverse from the opposing party. Flintlock Constr. Servs., LLC v. Well-Come

Holdings, LLC, 710 F.3d 1221, 1224-25 (11th Cir. 2013). That is why Federal

Insurance asked about the state citizenship of Plaintiff’s members.




                                        2
Case 2:21-cv-00110-SPC-MRM Document 15 Filed 03/22/21 Page 3 of 4 PageID 965




      If the state case is removable on the face of the initial pleading, a

defendant has 30 days from service of the complaint and process in which to

file a notice of removal. 28 U.S.C. § 1446(b)(1). But because Federal Insurance

did not know about the citizenship of the LLC’s members, the case was not

removable on its face. That it knew the amount in controversy exceeded

$75,000 does not matter if Federal did not know if there was diversity of

citizenship. It discovered the case was removable on February 4, 2021, and

requested removal shortly thereafter.

      Under 28 U.S.C. § 1446(b)(3), “if the case stated by the initial pleading

is not removable, a notice of removal may be filed within 30 days after receipt

by the defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable.” A case may not be

removed under § 1446(b)(3) based on diversity jurisdiction more than 1 year

after the commencement of the action. 28 U.S.C. § 1446(c)(1).

      Federal properly removed this action. It filed its notice of removal on

February 11, 2021, less than 30 days after it determined the case was

removable on February 4, 2021 and within one year of the action’s

commencement on February 20, 2020.

      Accordingly, it is now

      ORDERED:




                                        3
Case 2:21-cv-00110-SPC-MRM Document 15 Filed 03/22/21 Page 4 of 4 PageID 966




      Plaintiff’s MOTION to Remand to State Court (Doc. 13) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on March 22, 2021.




Copies: All Parties of Record




                                     4
